DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 103991836), (hereinafter, Hu) with the machine translation attached.

RE Claim 1, Hu discloses a method for manufacturing a dual-cavity structure, comprising:
etching on a semiconductor substrate 101 “silicon substrate” to form a first trench array 104; 
wherein tops of the first trench array are separated from each other, and bottoms thereof are communicated with each other to form a first cavity 105, referring to FIGS. 6 and 7;

etching on the first epitaxial layer 107 to form a second trench array 112; 
wherein tops of the second trench array 112 are separated from each other, and bottoms thereof are communicated with each other to form a second cavity 111;
growing a second epitaxial layer 113 on the first epitaxial layer 107 on which the second trench array 112 is formed, referring to FIG. 15; and
etching the first epitaxial layer 107 and the second epitaxial layer 113 to form a straight groove 119 “trench” communicated with the first cavity 105.
RE Claim 5, Hu discloses a method, wherein the step of etching the first epitaxial layer 107 and the second epitaxial layer 113 to form the straight groove 119 communicated with the first cavity 105 comprises:
etching the first epitaxial layer 107 and the second epitaxial layer 113 anisotropically, using DRIE, which is inherently anisotropic, to form the straight groove 119 communicated with the first cavity 105.
RE Claim 9, Hu discloses a method, wherein the first epitaxial layer and the second epitaxial layer are formed by low-pressure “LPCVD” growth in a single wafer epitaxial furnace “S21”.
RE Claim 11, Hu discloses a dual-cavity structure, comprising:
a semiconductor substrate 101;

a first epitaxial layer 107 arranged on the semiconductor substrate, to cover the first trench array 104;
a second trench array 110 arranged on the first epitaxial layer 107, wherein tops of the second trench array 107 are separated from each other, and bottoms thereof are communicated with each other to form a second cavity 111;
a second epitaxial layer 113 arranged on the first epitaxial layer 107, to cover the second trench array 110; and
a straight groove 119 arranged on the first epitaxial layer 107 and the second epitaxial layer 113 to communicate with the first cavity 105.
RE Claim 15, Hu discloses a dual-cavity structure, wherein the first epitaxial layer and the second epitaxial layer are formed by low-pressure growth. 
Hu does not explicitly disclose in a single wafer epitaxial furnace.
However, “low-pressure growth in a single wafer epitaxial furnace” is process limitation. However, it is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is un-patentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.  
Accordingly the claim is anticipated 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being un-patentable over Hu et al. (CN 103991836), (hereinafter, Hu) with the machine translation attached in view of Sakata et al. (US 5,705,423) , (hereinafter, Sakata).

RE Claims 2 and 4, Hu does not discloses a method, wherein prior to the step of growing the first epitaxial layer 107 or the second epitaxial layer 113 on the semiconductor substrate on which the first trench array is formed, the method further comprises:
washing the etched semiconductor substrate or the first epitaxial layer; and
polishing an upper surface of the semiconductor substrate or the first epitaxial layer.
However, in a related art, Sakata discloses a preparation method of an epitaxial wafer for growing epitaxial layers, wherein mirror-polishing the substrate upon which the epitaxial growth is performed, washing and drying it , then subjecting the substrate to 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use Sakata disclosed surface preparation method of washing and polishing in order to achieve mirror-finish smooth surface in order to control the quality of epitaxially grown film.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being un-patentable over Hu et al. (CN 103991836), (hereinafter, Hu) with the machine translation attached in view of Zhang et al. (US 2015/0175409) , (hereinafter, Zhang).

RE Claim 3, Hu discloses a method, wherein the step of etching on the semiconductor substrate to form the first trench array 110 comprises:
etching the semiconductor substrate 101 anisotropically, using DRIE “S22” to form a plurality of trenches separated 104 from each other, referring to FIG. 5; and
using anisotropic etching to form the first cavity.
However, in the same field of endeavor, Zhang discloses a method of forming multi-trench device, wherein anisotropic etching is firstly performed on the closed structure to form a plurality of vias or trenches; and then, isotropic etching is performed on the plurality of vias or trenches, so that lower portions of adjacent vias or trenches to communicate with each other to form a cavity, referring to FIGS. 1a and 1b.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing to use the isotropic etching subsequent to the dry etching in order to form the Zhang [0035].
 	RE Claim 6-8 and 12-14, Hu discloses that the second epitaxial layer 113 forms pressure sensor, and the choice of the second epitaxial layer 113 thickness such that to control pressure measurements, hence the thickness is a result effective variable [page 4, 1st paragraph]. Hu does not disclose the thickness of the first and second epitaxial layer or the distance between the tops of the first trench array and the bottoms of the second trench array.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed thicknesses, absent unexpected results, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). 
RE Claim 10, Hu does not disclose method, wherein process parameters range of the low-pressure growth comprises: 
a pressure range of 30 Torr to 80 Torr; and 
a temperature range of 1100 °C to 1200 °C.
  
Claim 16 is/are rejected under 35 U.S.C. 103 as being un-patentable over Hu et al. (CN 103991836), (hereinafter, Hu) with the machine translation attached in view of Miu (CN 102456551), (hereinafter, Miu) with English summary of the invention attached.
 
RE Claim 16, Hu does not disclose a dual-cavity structure, wherein process parameters range of the low-pressure growth comprises: 
a pressure range of 30 Torr to 80 Torr; 
a temperature range of 1100 °C to 1200 °C.
Although the process parameters are process limitation, is the examiner position that the process limitations may influence the structural characteristics of the first and second epitaxial layers.
However, in a related art, Miu discloses epitaxila growth of silicon layer, under the process conditions of reaction temperature is 1000-1100 degrees °C, which overlaps the claimed temperature of 1100 °C to 1200 °C, and pressure is 20-200Torr, which over laps the claimed 30-80 torr pressure.
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, it would have been obvious for one of ordinary skill in the art, to use the Miu’s process conditions to make the first and second epitaxial layer, since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898